Citation Nr: 9913060	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  96-38 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for chloracne due to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1969, and from March 1975 to October 1976.  His 
active duty included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the RO 
that denied claims of entitlement to service connection for 
chloracne due to exposure to herbicides and entitlement to an 
increased rating for a post-traumatic stress disorder (PTSD).  
By a decision entered in December 1998, the RO increased the 
rating for the veteran's service-connected PTSD from 50 to 
100 percent.  Consequently, this claim is no longer in 
appellate status. 

In April 1994, the RO denied the veteran's claim of 
entitlement to service connection for chloracne due to 
exposure to herbicides.  He was notified of that decision in 
May 1994, but did not initiate an appeal within one year and, 
as a result, the denial became final.  38 C.F.R. §§ 20.302, 
20.1103 (1994).  A previously denied claim of service 
connection may not be reopened in the absence of new and 
material evidence.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has made it clear 
that, even if an RO makes an initial determination to reopen 
a claim, the Board has a duty to address the new and material 
evidence issue regardless of the RO's actions.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167 (1996).

In December 1998, the veteran's representative raised the 
issue of entitlement to a total disability rating based on 
individual employability.  This issue has not yet been 
addressed by the RO and is consequently referred to the RO 
for appropriate action.



FINDINGS OF FACT

1.  Service connection for chloracne due to exposure to 
herbicides was denied by an April 1994 RO rating decision.  
The veteran was notified of the adverse determination in 
May 1994, but did not initiate an appeal of this denial.

2.  Certain evidence received since the April 1994 denial 
bears directly and substantially upon the issue at hand and 
is so significant that it must be considered to decide fairly 
the merits of the veteran's claim.

3.  No competent medical evidence has been presented to show 
that the veteran has chloracne which is attributable to 
military service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for chloracne 
due to exposure to herbicides has been submitted.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

2.  The claim of service connection for chloracne due to 
exposure to herbicides is not well grounded.  38 U.S.C.A. 
§§ 1110, 1116, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's current claim is not his first such claim.  
Service connection for chloracne due to exposure to 
herbicides was denied by a rating decision taken in 
April 1994.  The veteran was notified of the denial in 
May 1994, but did not initiate an appeal.  Hence, the 
April 1994 rating decision became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1993).  As a 
result, the Board may now consider the veteran's claim of 
service connection on the merits only if  "new and material 
evidence" has been presented or secured since the April 1994 
RO decision.  38 U.S.C.A. § 5108 (West 1991); Manio v. 
Derwinski, 1 Vet. App. 144, 145-46 (1991).  (For the purpose 
of determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1998).
In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) was recently 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the United States Court of Appeals for the Federal 
Circuit indicated that the Colvin test for "materiality" 
made it more difficult for claimants to submit additional 
evidence for Board consideration than did the test for 
material evidence found in 38 C.F.R. § 3.156, and thus the 
Court overruled Colvin in this respect.  Therefore, the 
ruling in Hodge must be considered as easing the appellant's 
evidentiary burden in seeking to reopen a previously and 
finally denied claim.  Hodge, supra. 

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently held that Hodge requires the replacement of a 
two-step approach outlined in Manio v. Derwinski with a 
three-step approach.  See also Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  Under this three-step 
approach, the Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a) to have a finally denied claim reopened under 
38 U.S.C. § 5108.  Second, if new and material evidence has 
been presented, the Secretary must determine whether, based 
upon all of the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a).  Third, if the claim is well grounded, then the 
Secretary may proceed to evaluate the merits of the claim, 
but only after ensuring the duty to assist under 38 U.S.C. 
§ 5107(a) has been fulfilled.  Elkins, supra.  

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the 
April 1994 denial, and finds that new and material evidence 
has indeed been presented.  Evidence available in April 1994 
included the veteran's service medical records, which did not 
show any complaints of, treatment for, or diagnosis of 
chloracne.  Thereafter, VA treatment reports, dated from 
April 1990 to May 1992, show that he was seen for treatment 
of acne, dry skin, impaired skin integrity, and rash.  An 
April 1990 VA medical certificate indicates that the veteran 
was found to have dermatitis.  Questionable chloracne was 
also noted.  An April 1992 clinical record also indicates 
that the veteran was seen for dermatitis.  (The provisional 
diagnosis was questionable chloracne.)

Evidence received since the April 1994 denial includes VA 
treatment reports, dated from December 1994 to March 1996, 
showing that the veteran was seen for treatment of acne.  In 
January 1995, it was noted that he had low grade deep seated 
acne on his back with a history of chloracne when in service.  
In June 1996, it was noted that the veteran reported for a 
re-check of chloracne on his back, feet, and hands.  He was 
found to have acne vulgaris.  What is different about the 
newly received evidence is that it includes references to a 
history of chloracne in service.  This evidence is new and 
material as defined by § 3.156(a).  It short, it tends to 
support the veteran's claim in a manner somewhat different 
from the evidence previously of record.  Consequently, even 
if the new evidence represents nothing more than a 
reiteration of the veteran's own story, these treatment 
reports bear directly and substantially upon the issue at 
hand, and are neither duplicative nor cumulative, and are so 
significant that they must be considered in order to decide 
fairly the merits of the underlying claim.  38 C.F.R. 
§ 3.156(a).  In other words, these treatment reports tend to 
provide probative information beyond what was known 
previously.  Accordingly, the Board concludes that the 
veteran has submitted new and material evidence.

Given that new and material evidence has been presented under 
38 C.F.R. § 3.156(a), the Board must now determine whether 
the claim of service connection for chloracne due to exposure 
to herbicides is well grounded.  Elkins, supra.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability, competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service, and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Gober, 126 F.3d at 1468.

With regard to herbicide exposure (including Agent Orange), 
VA laws and regulations provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to the contrary.  38 U.S.C.A. § 1116(a)(3) (West Supp. 1998); 
38 C.F.R. § 3.307(a)(6)(iii) (1998).  The last date on which 
such a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (1998).  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, or acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation, a task "which includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Based on a review of the evidence, the Board finds that the 
veteran's claim of service connection is not well grounded.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  The veteran's 
DD-214 shows that he served in the Republic of Vietnam.  
However, no diagnosis of chloracne has been made.  While 
chloracne has at times been considered as a possible 
diagnosis, further evaluation has led to conclusions that the 
veteran has acne vulgaris.  Additionally, the record shows 
that chloracne was not considered as a possible diagnosis 
until April 1990, many years after the veteran's military 
service.  Moreover, the veteran testified in December 1996 
that he did not have a skin problem until at least 
6 to 7 years after separation from service.  Consequently, 
presumptive provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.309(e) cannot be relied upon by the veteran to establish 
service connection because no competent medical evidence has 
been submitted to show that the veteran had chloracne within 
the presumptive period.  38 C.F.R. § 3.309(e).

The veteran is not precluded from otherwise fulfilling the 
nexus requirement.  See Combee, 34 F.3d at 1039.  However, he 
has not submitted any competent evidence of a nexus between 
any chloracne and service.  As noted above, his service 
medical records do not indicate that he had any skin 
problems.  The earliest record showing that the veteran was 
thought to possibly have chloracne was in April 1990 and no 
diagnosis or medical nexus opinion has been provided.  The 
only support for the veteran's assertions that he has 
chloracne which is related to service is his own statements, 
including his December 1996 testimony.  Although he is 
competent to describe observable symptoms, his assertions do 
not suffice to make his claim well grounded because, as a 
layman, he is not competent to render a medical diagnosis or 
to give an opinion on the etiology of a condition.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu, 2 Vet. App. at 495.  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for chloracne due to exposure to 
herbicides is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

